 OPERATING ENGINEERSLOCAL NO. 12InternationalUnion of Operating Engineers, LocalUnion No.12 andGriffith Company; J. W. NicksConstruction Co.; Security Paving Co., Inc.; Sukut-Coulson, Inc.; and V & L Construction Co., Inc.InternationalUnion of Operating Engineers, LocalUnion No.12 andGriffith Company; J. W. NicksConstruction Co.; Security Paving Co., Inc.;and Su-kut-Coulson, Inc. and Associated General Contrac-torsofCalifornia,Inc.;BuildingIndustryAssociation of California,Inc.; and Engineering andGrading Contractors Association, Inc., Parties to theContract. Cases 21-CC-14,51 and 21-CE-126June 28, 1974DECISION AND ORDEROn September17, 1973,Administrative Law JudgeMaurice M.Miller issued the attached Decision inthis proceeding.Thereafter,the General Counsel andthe Charging Parties filed exceptions and supportingbriefs, the Respondent Union and the Intervenorsfiled answering briefs, and the Intervenors filed abrief in support of the Administrative Law Judge'sDecision.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order with the followingmodifications and additions.In this case the General Counsel has alleged thattheRespondent Union violated Sections 8(e) and8(b)(4)(ii)(B) of the Act by entering into,maintaining,and enforcing certain provisions in its Master LaborAgreement,more specifically set forth in the attachedAdministrative Law Judge'sDecision,whereby thecontracting employers agree not to subcontract workto any subcontractor whose name appears on amonthly list of employers delinquent in their pay-ments to the several fringe benefit trust funds jointlymaintained and administered by the Union and thesignatory Employers.The General Counsel contends that Urban Pacific,the delinquent subcontractor,is the only employerwith which the Union has a legitimate,primary labordispute and the Charging Parties, who are not them-selves in default in their payments to the trust funds,are neutral,secondary employers entitled to the pro-tection of the statute.In support of this contention theGeneral Counsel points out that these employers arerequired under the challenged contract to pay notonly the delinquency incurred by Urban Pacific ontheir jobs,but all preexisting amounts owed the trustfunds from previous jobs with other contractors.343Itmay be conceded on this record that the abovecontractualprovisionsandthetrustfundadministrator's efforts to enforce them with respect toUrban Pacific contemplate that contractors, signato-ry to the Union's Master Labor Agreement, wouldcease doing business with that delinquent subcontrac-tor.While it is clear that Urban Pacific is a primaryemployer, subject to the thrust of the Union's contrac-tual and economic force, it does not follow that con-tractors doing business with Urban Pacific are, as theGeneral Counsel asserts, neutral employers unin-volved in the Union's dispute over delinquent pay-ments to its trust funds.The critical question-to be determined in this caseisnot the degree or nature of the Union's restraintagainst the Charging Parties or Urban Pacific's statusas a primary employer, but whether in the circum-stances of this case it can fairly be held that the agree-ment subscribed to be all contracting employers wassubstantially in the interest and for the protection ofthe employees of those employers. Accepting, as wedi, the Administrative Law Judge's conclusion thatthe record will not support a finding of a single, indus-trywide bargaining unit,' the answer to this questionmust be in relation to multiple units of employeeswhose employers have bound themselves to a volun-tary union-employer procedure for the collection ofdelinquent payments to the trust funds. We agree withtheAdministrative Law Judge that this questionshould be answered in the affirmative.It is by now well established that every bargainingcontract with a "cease doing business" objective, al-though literally within the proscription of Section 8(e)of the Act, is not necessarily unlawful. The Board andthe courts have held that a union may lawfully requirea contracting employer to cease or refrain from doingbusiness with another employer if the union's objec-tive properly falls within certain carefully delineatedexceptions, such as "work preservation"2 and mainte-i In this respect we do not adopt the Administrative Law Judge's com-ments and appraisal of the Decision of the Administrative Law JudgemJointCouncil of Teamsters No 42, IBT (Merle Riphagen,212 NLRB No. 5 (1974).2National Woodwork Manufacturers Association v. N L.R B,386 U.S. 612(1967);Orange Belt District Council of Painters No 48, AFL-CIO v. N.L.R.B.,328 F 2d 534 (C.A.D.C., 1964). Contrary to our dissenting colleagues, theSupreme Court has held that the issue of voluntarism with respect to a properinterpretarion of Sec. 8(e) is relevant and material. InNational Woodwork,supra,the Court specifically pointed out that the legislative history of Sec.8(e)was silent with respect to a congressional purpose of "curtailing theability of labor and managementvoluntarilyto negotiate for solutions" to theproblems of automation and onrushing technology (Emphasis supplied.) Inthe absence of this history the Court concluded that Sec 8(e) did not prohibitvoluntary agreements directed to work preservation This is the clear andexplicit language of the Supreme Court, which has not been altered byCongress.To suggest, as our dissenting colleagues do, that there is a material distinc-tion between voluntary work preservation agreements and voluntary second-ary boycott agreements, so far as the effect on the secondary employer isContinued212 NLRB No. 4 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDnance of "union standards."3 Such cases, unlike theinstant case, have generally involved attempts to pre-vent a contracting employer from doing business witha nonunion subcontractor. The difference here is thatall involved employers are signatory to the Union'scontract and have agreed not to do business with eachother if one of them is delinquent. While the contextis unusual, it should not diminish our examination oftheUnion's objective with respect to each unit ofemployees whose employer has been required to ceasedoing business with a delinquent subcontractor.In concluding that the General Counsel has notestablished a violation of the statute in this case theBoard has been cognizant of the great strides made byunions and employers in the area of fringe benefits foremployees, such as the health and welfare, pension,vacation, and apprenticeship programs in this case.As the Supreme Court noted inNationalWoodworkManufacturers Association v. N.L.R.B., supra,with re-spect to the efforts of unions and employers to treatthe problems of technology and automation, theBoard should not lightly impute to Congress in Sec-tion 8(e) an intent to hinder or impede such necessaryand commendable efforts to guarantee employeesthese ancillary benefits. We need not and do not passon the validity of restrictive agreements in industriesother than the construction industry or in circum-stances different from those in this case. Here at leastit is clear that a substantial number of the Union'smembers work from job to job and from contractorto contractor with no certainty that they will remainemployed in any particular unit for any period oftime.Without a trust fund arrangement encompass-ing the interests of employees of all employers in-volved, no unit of employees can be assured thatfunds will be available for medical emergencies or forretirement. Surely, this is not a case where the Unionhas sought to protect the interests of union membersconcerned,reduces the argument to a question of semanticsClearly, in bothsituations enforcement of the agreement results in a cessation of businessbetweentwo employers,one of whom may be consideredsecondary TheSupreme Court went to great lengths in theNationalWoodworkcase to pointout that thelegality of suchan agreement cannot and does not depend uponthe literal language of Sec 8(e) In thatcase the Courtupheld the legality ofa voluntaryagreement requiring an employer, at the insistence of a unionrepresenting carpenters, to cease doing business with neutral suppliers ofprefabricateddoors The Court was gravely concernedwith the impact ofautomationon the abilityof union craftsmen to earn a living at their tradi-tional craftand largelyfor that reason held that Sec 8(e) should not beinterpreted to prohibit such voluntary agreements between a union and acontractingemployerWe believe thesame reasoningshould apply in theinstant case,particularlywhere,as here,all employers affected have signedthe same restrictive agreement relating directly to the pension and welfarebenefits of their ownemployeesas well as the employees of othersJ InternationalUnion, United Mine Workers of America (DixieMining Com-pany),188 NLRB753 (1971);Meat andHighwayDrivers,Dockmen,Helpersand MiscellaneousTruck Terminal Employees, LocalUnionNo 710, Teamsters[Wilson & Co / v NLRB ,335 F 2d 709 (C A D C, 1964),Truck DriversUnion LocalNo 413,Teamsters[BrownTransport Corporation] v N L R B.,334 F 2d 539 (C A D C, 1964)generally, whether or not employed by a contractingemployer. This agreement and its maintenance is ad-dressed solely to the labor relations of the contractingemployers vis-a-vis their own employees. As such, itsatisfiesthe touchstone of legality set forth by theSupreme Court inNationalWoodwork, supra.Itmaybe argued that the delinquency of a single subcontrac-tor, such as Urban Pacific, is not such an impedimentto the existence or solvency of the trust funds to war-rant the drastic procedure of a restrictive covenantoperating against all other contractors. But the way isnot open to disregard the delinquency of one subcon-tractor without disregarding the delinquencies of allothers. Totaled together, the impact of many delin-quent subcontractors doing business with impunity inthis industry would be destructive of the entire trustfund plan. The administrator for the trust funds testi-fied that inability to collect funds for the health andwelfare fund at one time sharply affected the solventstatus of that fund. The trustees were required to bor-row $2 million, change carriers, cut medical benefits,and reduce costs in every possible manner. Thereaf-ter, benefits available under this plan were improvedas a result of stepped-up collection procedures, in-cluding enforcement of the restrictive covenantsagainst delinquent contractors.On the basis of the foregoing we conclude that theagreement of the Charging Parties not to do businesswith delinquent subcontractors and the trust fundadministrator's invocation of that agreement with re-spect to Urban Pacific was primary conduct, relatingdirectly and immediately to the interests and condi-tions of employment of the employees in each unit ofcontracting employers involved in this case. We shalltherefore dismiss this complaint in its entirety.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.CHAIRMAN MILLER AND MEMBER KENNEDY,dissenting:For the reasons set forth in our dissent in JointCouncil of Teamsters No. 42, et al. (Merle Riphagen),212 NLRB No. 5, issued today, we dissent from ourcolleagues'dismissal of the 8(b)(4)(ii)(B) and 8(e)complaint herein, and would find the alleged viola-tions of the Act.Member Jenkins concurs in dismissing the complaint herein for the rea-sons statedby him inJoint Council ofTeamstersNo 42,International Brother-hood of Teamsters(MerleRiphagen),212 NLRB No 5 OPERATING ENGINEERSLOCALNO. 12345DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge: Uponcharges and amended charges filed and duly served, theGeneral Counsel of the National Labor Relations Boardhas issued a consolidated complaint and notice of hearingagainst International Union of Operating Engineers, LocalUnion No. 12, designated as Respondent Union herein,under Section 10(b) of the National Labor Relations Act, asamended. Griffith Company, designated as Griffith herein-after, J.W. Nicks Construction Co., Security Paving Co.,Inc., Sukut-Coulson, Inc., and V & L Construction Co.,Inc., all collectively designated as Five Contractors herein-after, had filed their initial CC and CE charges on March8, 1973. Thereafter, amended charges in Case 21-CE-126had been filed on April 26 and May 4 respectively. GeneralCounsel's consolidated complaint and notice of hearing is-sued May 7, 1973; copies thereof were, subsequently, dulyserved.Within General Counsel's consolidated complaint,Respondent Union has been charged with unfair laborpractices affecting commerce under Section 8(b)(4)(ii)(B)and 8(e), and Section 2(6) and (7) of the statute. (61 Stat.136, 73 Stat.519.) RespondentUnion's answer,duly filed,concedes certain factual matters set forth within GeneralCounsel's consolidated complaint; Respondent Union has,however, denied the commission of unfair labor practices.Pursuant to notice, a hearing with respect to the issueswas held at Los Angeles, California, on June 21 and 22,1973, before me. The General Counsel and RespondentUnion were represented by counsel. When the hearing con-vened, counsel representing 21 trustees of the OperatingEngineers health and welfare, pension, vacation-holiday,and apprentice training trust funds filed a motion to inter-vene. The motion was granted; thereafter, Intervenor'scounsel participated actively throughout the hearing. Eachparty was afforded a full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidencepertinent to the issues. Since the hearing's close, briefs havebeen received from General Counsel's representative, to-gether with Intervenor's and Respondent Union's counsel.These briefs have been duly considered.FINDINGS OF FACTUponthe entire testimonial record, documentary evi-dence received,and my observation of the witnesses, I makethe following findings of fact:I JURISDICTIONRespondent Union has raised no question herein withrespect to General Counsel's jurisdictional claims. Upon theconsolidated complaint's relevant factual declarations, Imake the following factual determinations.Associated General Contractors of California, Inc., here-in called AGC; Building Industry Association of California,Inc., herein called BIA; and Engineering and Grading Con-tractors Association, Inc., herein called EGCA, are tradeassociations of contractors, comprised of numerous em-ployer members, which exist for, and engage in, collectivebargaining; they negotiate collective-bargaining contractson behalf of their respective employer members with vari-ous labor organizations, including Respondent Union here-in. Throughout the period with which this case is concerned,Griffith, Nicks, and Security, California corporations, havebeen AGC employer-members. The various contractormembers of AGC, BIA, and EGCA, for whom these tradeassociations have jointly negotiated and signed a multiem-ployer,multiassociation contract with Respondent Unionherein-which group includes Griffith, Nicks, and Securitypreviously noted-are currently engaged in business withinsouthern California as building and construction industrycontractors.They maintain their principal offices andplaces of business within the State of California;taken asa group, they purchase and receive supplies valuedin excessof $50,000 annually, which come to them directly from out-of-state suppliers.Sukut-Coulson and V & L Construction, California cor-porations, likewisemaintain their principal offices andplaces of business within that State; they are likewise en-gaged in business as southern California building and con-struction industry contractors. Each purchases and receivessupplies valued in excess of $50,000 annually, directly fromout-of-state suppliers.Urban Pacific Corp. and Gary M. Budd, Jim ComaianniConstruction Co., a joint venture; Urban Pacific Construc-tion Co., Inc.; Urban Pacific Construction Co.; Jim Co-maianni Construction Co; Jim Comaianni ConstructionCompany & Urban Pacific Const. Co., Inc., a joint venture;Urban Pacific Corp.; Lark Construction Co., Inc.; Jim Co-maianniConstruction Co., and Urban Pacific ConstructionCo., a joint venture; Urban Pacific Construction Co., Inc.and Jim Comaianni Construction Co.,et al;Urban PacificConstruction Co., Inc. and Jim Comaianni, a joint ven-ture-collectively designated as Urban Pacific herein-are,and have been, at all times material herein, engaged inbusinessas southern California underground piping andsewer-laying contractors, serving the building and construc-tion industry. At various times, during the period withwhich thiscaseis concerned, the Five Contractors previous-ly designated have subcontracted to Urban Pacific the per-formance of underground piping andsewer-laying work atseveral southern California construction projects.With matters in this posture, I conclude and find that thevarious employer members of AGC, BIA, and EGCA, in-cluding Griffith, Nicks, and Security particularly, togetherwith Sukut-Coulson and V & L Construction, are, and havebeen, at alltimesmaterial, employers engaged in commerceor in a business affecting commerce within the meaning ofSection 8(e) of the Act, and persons engagedin commerceor in an industry affecting commerce within the meaning ofSection (b)(4)(ii)(B) of the statute. Likewise, I conclude andfind that Urban Pacific is, and has been, at all times materi-al, a person engaged in commerce or in an'^industry affectingcommerce within the meaning of these designated statutoryprovisions.With due regard for presently applicable juris-dictional standards, I find the proposed assertion of Boardjurisdiction, in this case, warranted and necessary to effec-tuate statutory objectives. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIRESPONDENT UNIONInternationalUnion of Operating Engineers, LocalUnion No. 12, designated as Respondent Union within thisdecision,is,and at all times material herein has been, alabor organization withinthe meaning of Section2(5) of theAct, as amended, which admits to membershipcertain em-ployees of various AGC, BIA, and EGCA employer-mem-bers, Sukut-Coulson, V & L Construction, and UrbanPacific respectively.IIITHE UNFAIR LABOR PRACTICESA. IssuesGeneral Counsel charges Respondent Union with unfairlabor practices, bottomed on certain provisions of Respon-dent Union's current contract with the particular contractorassociations previously designated, together with certainconduct, purportedly undertaken in Respondent Union'sbehalf, consistent with those provisions.The contractual clauses in question are characterized asviolative of Section 8(e) of the statute,per se,because theirthrust, realistically considered, is purportedly secondary innature, and because they cannot be considered privilegedby the designated section's construction industry proviso.Further, General Counsel charges Respondent Union withresponsibility for a demand-purportedly made by repre-sentatives of the Operating Engineers health and welfarefund, pension trust, vacation-holiday fund, and SouthernCalifornia Operating Engineers apprentice training trust,collectively designated as trust funds herein, functioning inRespondentUnion's behalf-that the Five Contractorsshould pay the trust funds certainpro ratasums sufficientto cover delinquent contributions which various Urban Pa-cific enterprises purportedly owe these funds.Within hiscomplaintGeneralCounsel charges that RespondentUnion, through its statutory agents, more particularly, thetrust funds noted, threatened to strike and shut down allsouthern California construction projects of these Five Con-tractors where employee members of Respondent Unionwere then working, should these Five Contractors fail toproffer the contributions specified. Respondent Union's de-mand, coupled with its purported threat, is characterized asviolative of Section 8(b)(4)(ii)(B) of the statute.Respondent Union contends that the contractual provi-sionsherein challenged should be considered primary innature; that they were drafted and negotiated by spokesmenfor the contractors associations and Respondent Unionmerely to protect the work and fringe benefit standardspreviously established for workers compassed within thequestioned contract's so-called "principal work unit" par-ticularly; and that both the challenged contract provisionsand consequent trust fund efforts to invoke or enforce themshould, therefore, be considered lawful. No significant con-flicts have been presented for Board resolution with respectto the actual situation giving rise to the present controversy;the present record, therefore, presents nothing more than alegal question.B. Facts1.The master labor contractThe contract with which we are presently concerned isdesignated the master labor agreement between southernCalifornia general contractors and Respondent Union. Itwas negotiated and signed with a July 1, 1969, effective date,to remain in effect until July 1, 1974, with a conventionalrenewal provision calling for its continuation, under certaincircumstances, from year to year thereafter. The contractormembers of the various trade groups privy thereto, previ-ously noted generally, are engaged in construction, surveywork, and asphalt production within 11 contractually speci-fied southern California counties, exclusive of San DiegoCounty; the master contract purports to cover personsworking for these contractors, within Respondent Union'srecognized jurisdiction, both on construction jobsites andwithin the particular contractors' yards and shops. Its work-er coverage includes a wide variety of job classifications,defined and compassed within nine contractually specifiedgroups.With respect to persons performing work withinthese given job classifications, the master contract containsdetailed provisions governing their wages, hours, and work-ing conditions, together with union recognition, strike-lock-out, and jurisdictional dispute clauses, grievance settlementprovisions, and certain further provisions conventionallyfound in collective-bargaining contracts. The agreement,likewise, provides various fringe benefits for covered work-ers; specifically, these fringe benefits compass a health andwelfare plan, pensions, and pay for vacations and holidays.Since many workmen, within the building and construc-tion industry, frequently shift their employment from onecontractor to another as various construction projects startand finish, a method has been provided whereby such work-men may receive proper credit for their earned fringe bene-fits.This is currently being done, pursuant to severalseparate agreements and declarations of trust previouslynegotiated, by requiring each contractually covered em-ployer to file regular monthly reports, listing the hoursworked by his employees within contractually designatedjob classifications; and to pay separately computed sumscalculated with regard for the total number of monthlyhours which such employees may have worked into trustfunds which Respondent Union and the various contractorsassociations maintain and jointly administer. In turn, thesetrust funds are required, pursuant to their respective trustagreements previously noted, to credit their records, sepa-ratelymaintained for each workman listed, with the totalmonthly working hours which his employer may have re-ported, and to disburse earned benefits pursuant to theterms and conditions defined therein.Should any contractor bound by the southern Californiamaster labor agreement become delinquent with respect totrust fund contributions, the concerned fund or funds mustreport such a delinquent contractor to each contractors as-sociation and Respondent Union, monthly. Preliminarily,however, the master labor agreement provides, within arti-cle I, paragraph B-14, that the trustees of the trust funds,through their administrator regularly retained: OPERATING ENGINEERSLOCAL NO. 12347... shall give written notice to a delinquent Contrac-tor or Subcontractor, with a copy to the Union, advis-ing him to correct a delinquency within ten (10) daysof the giving of such notice. The Union shall withholdservices from any or all jobs of such delinquent Con-tractor or Subcontractor after said ten (10) day periodif the delinquency is not corrected... .The trust funds administrator, likewise, may, following afailure of negotiations or consultation with any contractorlooking toward the collection of his purportedly delinquentpayments, commence legal proceedings against such a de-linquent contractor. The master labor agreement, however,provides further that trustees of the trust funds, throughtheir administrator duly designated, may initiate procedureswhereby contractually committed contractors may becomeliable for various accrued or current delinquencies of theirsubcontractors, likewise covered by the master labor agree-ment with which we are now concerned. The relevent claus-es in this connection are the clauses which General Counselhas, herein, challenged; they read in full as follows:Article I, Paragraph B-15. The Trustees of the TrustFunds, through their Administrator, shall furnish eachContractors Association and the Union, with a list ofdelinquent Contractors each month. The Contractoragreesthat he will not subcontract any portion of hisjob to any Contractor whose name appears on the de-linquent list until such Contractor has paid all delin-quent monies to the various Trust Funds.(a)Anydisputes between the parties concerning thepayment or nonpayment of monies due the TrustFunds are not subject to Article V [procedure for settle-ment of grievances and disputes] of the Agreement.16. In the event the Contractor subcontracts to anysuch delinquent Subcontractor,in violation of the fore-going,the Contractor shall be liable to the Trustees forallaccrued delinquencies of the Subcontractor andshall withhold sufficient funds from monies due or tobecome due such Subcontractor and shall pay the sumsover to the Trust Funds. If a Subcontractor becomesdelinquent after commencing work for the Contractor,the Contractor shall be liable for all delinquencies in-curred on the job after ten (10)days following the dateof the delinquency list on which the Subcontractor'sname first appeared.The Contractor shall terminatethe contract of the Subcontractor who fails to properlycorrect his delinquency.(a)Where the Contractor fails or refuses to makepayments required under the above provisions, theUnion shall have the right to withhold services fromany or all jobs of such Contractor:On their face,these clauses seemingly require a prime orgeneral contractor to refrain from subcontracting any por-tion of his current project or projects with another contrac-tor-likewise bound by the master labor agreement here-in-listed as delinquent within any previously disseminatedtrust fund delinquency list, unless such a listed contractorhas, since the list's dissemination, settled his trust fund de-linquencies. Should the prime or general contractor, never-theless,negotiate a subcontract with a previously listeddelinquent firm, that prime or general contractorwill, essen-tially,become a guarantor for his newly engagedsubcontractor's previously "accrued" delinquencies. Whena previously nondelinquent subcontractor, however, be-comesdelinquent after commencing his work for a prime orgeneralcontractor, the latter may become liable merely for"delinquencies incurred on the job" following a contractu-ally defined grace'period.These quoted contractual provisions are clearly designedto serve a dual purpose.First:They define themeans where-by the trust funds administrator, together with concernedprime contractors, may put pressure on some delinquentsubcontractor to remedy his own delinquency, whereby thepossible loss of his current subcontract may be forestalled.Second:They promote compliance with certain proceduralsteps reasonably calculated to safeguard the fringe benefiteligibility prospects of the particular subcontractor's con-cerned employees, while promoting the financial integrity ofthe trust funds involved by insuring that, if such a subcon-tractor cannot or will not settle his contribution delinquen-cies, another responsible party will in his stead provide thetrust funds with the requisite sums due.The General Counsel essentially contends, herein, thatthese contractual provisions, by virtue of their specific lan-guageor those foreseeable consequences which would nec-essarily follow their projected implementation with respectto particular situations, have a secondary thrust, since theyexpressly require a prime or,general contractor to "ceasedoing business" with the subcontractor with whom Respon-dent Union may have a primary dispute, and since theypenalize him financially should he thereupon fail to termi-nate their business relationship.2.Theshort-form contractsAll contractor members of the three trade associationspreviously noted are concededly bound by the master laboragreement'sprovisionswith respect to work performedwithin the 11-county southern California territory whichthat contract covers. In addition to such contractors associ-ation members, however, other persons-likewise engagedin building and construction industry work with this self-same southern California territory-may become parties tothemaster labor agreement by signing so-called "ShortForm" contracts. These substantially paraphrase most ofthe master labor agreement's provisions, or may adopt themby reference. Signatory contractors, thereby, recognize Respondent Union as the statutory representative of their em-ployees, and agree to be bound by most of the master laboragreement's terms;their commitments,inter alia,compassa contractual obligation to make required monthly reportsand submit contributions, payable to the trust funds, fortheir employees' vacation and holiday pay, health, and wel-fare coverage and pension benefits. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The trust fundsa.The structureof the fundsThough the master labor agreement refers to the trustfunds and contains provisions dealing with the handling ofdelinquencies,the Operating Engineers health and welfarefund,pension trust,vacation-holiday savings trust, andSouthern California Operating Engineers apprentice train-ing trust were each created by separately executed agree-ments and declarations of trust signed by RespondentUnion,the three trade associations previously noted or theirpredecessors,and several additional contractor groups.Since these trust funds were established at various timesbetween 1954 and 1964,the contractors association partiesinitially privy to their agreements and declarations of trustvary.Most were established by Respondent Union in con-junction with contractors association groups which includ-ed, but were not limited to, those privy to the master laboragreement with which we are herein concerned.The partieshave stipulated that the trust funds in question were created,pursuant to 29 U.S.C. § 186(c)(5) and(6), to receive and holdin trust fringe benefit contributions payable under variouscollective-bargaining contracts,including the southern Cali-fornia master labor agreement currently in force.Each fundis controlledby a boardof trustees,with equal numbers ofunion and contractors association members. The severaltrustees are appointed by the contractors associations andRespondent Union respectively.Theyserve until death, in-capacity,resignation,or removal.Trustees may, however,be removed at will, with or without cause, by the partyresponsible for their designation.Substantially,the severaltrust declarations vest each designated board of trusteeswith power and responsibility for "the continuing supervi-sion, control and direction of [the designated fund]for theuses, purposes,and duties set forth"therein.The severalboards, therefore,are responsible for collections, invest-ments, settlement of benefit schedules,and disbursementsthereunder.The four boards, since September 1, 1972, specifically,have(so the record shows)contracted with a tax exempt,nonprofit service corporation,designated as Southern Cali-fornia Operating Engineers Benefits Administration, Inc.,for the diurnal conduct of trust funds operations.In turn,that corporation currently hires a trust fund administrator,together with his required staff personnel-some 70 in num-ber-for the purpose of conducting the trust funds day-to-day business.The corporation has a board of trustees whichconsists of trust fund trustees. All trust fund trustees are"members" of the corporation.The administrator providesservices of a ministerial nature to the several boards oftrustees,wherebytheir regular functions can be discharged.Inter aha,the Administrator is responsible,subject to thediscretionary authorityand supervision of a committee oftrustees,called the point contribution committee,repre-senting the several boards of trustees concerned,for thecollection of regular payments from those employers whoare collectively committed to make trust fund contributions,pursuant to their collective-bargaining contracts with Re-spondent Union herein.b.The coverage of the fundsAs previously noted, the trust funds were created by anumber of contractors associations,with AGC,BIA or itspredecessor, and EGCA constituting merely a portion of thetotal number of employer groups concerned. Currently, sothe record shows, the trust funds receive contributions pur-suant to various collective-bargaining contract commit-ments-totallingapproximately$5millionpermonth-from some 2,500 general and specialty contractors.The collective-bargaining contracts mentioned specificallyobligate the contractors privy thereto to "abide by" theprovisions of the several trust agreements,and to pay contri-butions at hourly rates stated therein. On July 1, 1973, thecontribution rates per employee totalled $2.57 per hourworked, distributed as follows: $.75 to the health and wel-fare fund; $1.50 to the pension trust;$.30 to the vacation-holiday savings trust;and .02 to the apprentice trainingtrust.A substantial number of these contractors-not speci-fied for the record-are contractually committed throughsome 11 general contractors associations,which representand bargain for firms doing business throughout San DiegoCounty, i I other southern California counties, and south-ern Nevada specifically. Others are contractually commit-ted through their membership in, and representation by,various specialty contractors associations.Many contrac-tors are committed to make trust fund contributions, how-ever, by virtue of their contractual privity with RespondentUnion pursuant to "Short Form"contracts separately nego-tiated.The record reflects a purportedly "informed" guess thatsome 40,000 workmen,represented for collective-bargain-ing purposes by Respondent Union herein, currently holdhourly "credits" recorded in separatelymaintained ac-counts with the Operating Engineers health and welfare,pension, and vacation-holiday trust funds, by virtue of theirwork histories with contributing contractors; theyconsti-tute,therefore,these fund's current and prospective benefi-ciaries.Not all such workmen, however, are currentlyemployed with southern California or Nevada firms. Dur-ing an average month the trusts receive reports and contri-butions on some 25,000 workmen. Some are normallyperipatetic, and may at various times work both within andwithout the geographical territory with which we are con-cerned; other workers, who may have worked in southernCalifornia previously, may have since left the territory, orgiven up positions within the southern California buildingand construction industry, without accumulating sufficienthourly work credits to qualify for those fringe benefitswhich the trust funds provide. Their records are maintainedby the various trust funds, nevertheless.Under the particular master labor agreement with whichwe are presently concerned, some 17-18,000 southern Cali-fornia workers are represented and may qualify for trustfund coverage. The record provides no basis for a determi-nation with respect to how many of these may be acquiringhourly work "credits" recorded by the various trust fundsthrough current employment with AGC, BIA, or EGCAmember contractors. Leo A. Majich, the trust funds admin-istrator,declared his belief,however,that some 60 percentof the contributions received for work done within the 11- OPERATINGENGINEERSLOCAL NO. 12349countyterritory covered bythe master labor agreement arereceivedform AGC, BIA, and EGCAmembers contractorswho do most of southernCalifornia'smajor constructionwork,with most of the remaining 40 percent being receivedfrom"Short Form"signatory firms.c.Procedures with respect to delinquency collectionsOne function of the trust funds administrator necessarilyrelates to the collection of delinquent contributions. Con-tractors bound to provide contributions pursuant to collec-tive-bargainingcontracts (designated, throughout thepresent record, as signatory contractors) receive blankforms mailed monthly from the trust funds office, whereinthey may report the names of their "operating engineer"workers, and their hours worked, during the previousmonth. These forms, properly completed, must be re-turned-with the concerned contractor's contributioncheck-not later than the 20th day following the conclusionof the month covered thereby; reports are considered delin-quent if they have not been received by that date. Contribu-tion payments, when received, are deposited, for each trust,within that particular trust's "common pool" bank savingsaccount; no separate records are maintained regarding thetotal contributions thereto made by particular contributingemployers. Should a contractor neglect or fail to file hisreport, submit it late, fail to report correctly the hoursworked by his employees, or fail to attach his properlycomputed payment for the full contribution amount re-quired, the administrator's office will seek to resolve anypossible "clerical errors" or "minor problems" through atelephone contact. Should such a contact, however, reveala problem more substantial than clerical error, which thecontractor may not be prepared to resolve, the trust fundswill issue a so-called "Ten Day Delinquency Notice" direct-ed to him, with a copy to Respondent Union herein. Shouldthe contractor, thereafter, fail to remove his delinquencywithin the designated,10-day period, his firm will be placedon the funds' official delinquency list, dispatched to theconcerned contractors associations, Respondent Union andother interested signatory employers, pursuant to article I,paragraph B-15 of the master labor agreement, previouslynoted. The master labor agreement requires the publicationof a delinquency list monthly; in practice, however, suchlists are currently being prepared and published weekly.When the health and welfare fund was initiated (1954),hourly contributions were quite low; over the years, withnew trusts established and contribution rates raised, theyhave increased substantially. The record warrants a deter-mination,which I make, that the degree of delinquency withrespect to various trust fund contributions, and the totalsums involved, have become "bigger problems" with thepassage of years, as fringe benefit contributions have be-come a larger and larger part of the total "cost package"which contributing contractors have been required to sus-tain. By June 14, 1973, the totalknowndelinquencies of 177so-called "active" contractors amounted to $295,000 mini-mally; furtherknowndelinquencies totalling $534,000 wereconsidered chargeable to 174 so-called "inactive" contrac-tors.Administrator Majich, summoned as Intervenor's wit-ness,further testified, credibly and without contradiction,that "Short Form" contract signatories regularly constitutea substantial majority of listed delinquents; that such con-tractors frequently change their business name or the legalform in which they transact business; that many,likewise,change their "official" headquarters or place ofbusinessfrequently; and that quite a few provide no address infor-mation beyond a post office box number through whichcommunications may reach them. The trust funds June 14,1973, delinquency list for contractors currently "active"within the southern California building and constructionindustry contains the names of 177 delinquents; of thisnumber, 131 purportedly were "Short Form" contract sign-ers.A concurrently published compilation, with respect tocurrently "inactive" contractors, lists 174 delinquents; ofthis number, 135 are coded as committed to "Short Form"contracts. Many firms, on both lists, show P. O. box numberaddresses,merely.With matters in this posture, so the re-cord shows, the trust funds administrator may, in manycases,experience difficulty with respect to locating delin-quent contractors, and with respect to determining the na-ture, size,and reason for their delinquencies. To assist himin locatingcontractors directly responsible for paymentswithheld, verifying their delinquencies, and maximizing col-lections,the Administratormaintainsa staff of some 15field representatives, responsible directly to his office. Addi-tionally, he hires auditors, or may engage independent certi-fied public accounting firms, for the purpose of conductingregular, periodic, or random payroll audits; these may coverboth reporting and nonreporting contractors with known ornewly discovered places of business.Once a given contractor's delinquency is determined, thetrust funds administrator, functioning on behalf of whatev-er trust ortrustsmay be concerned, may demand and seekthe prompt removal of such a delinquency, through negotia-tions or legal process. When such procedures produce posi-tive results, leading to a complete settlement of thedelinquency by the contractually committed firm directlyresponsible-either through payment in full or by install-ment remittances-no further corrective steps need be tak-en.When, however, delinquent contractors cannot be locat-ed, persuaded, or compelled to proffer their contractuallyrequired contribution payments, the trust funds administra-tor may-pursuant to article I, paragraph B'-16 of the mas-terlaboragreement herein-seek other contractors,likewise committed to make fund contributions, for whomsuch delinquent enterprises may have performedservicesunder subcontracts. This search for prime or general con-tractors, for whom a delinquent firm may have performedsubcontract work, may frequently present difficulties. Thetrust funds have no readyaccessto data, records, or reportswhich reveal where particular delinquent contractors mayhave been performing subcontracts. The administrator mayreceive relevant information with respect thereto, however,from his field representatives, union business representa-tives,or workmen previously employed by delinquentsubcontractorson some prime-contractor's constructionjobsite-complaining that particular trust fund benefits forwhich they should be considered qualified have been, with-out reason,questioned, reduced, or denied. Further, such 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformationmay, sometimes, become available through"haphazard, hit-or-miss" discoveries by trust fund auditorswhen checking the records of contributing employers. Nor-mally,theseauditorsmerely review a contributingemployer's payroll records. These records, ordinarily, donot reveal the jobsite location where particular employeesmay have worked; neither do such records, ordinarily, re-veal the names of those prime or general contractors forwhom the enterprise being checked may have performedsubcontract work. Administrator Majich, within a swornstatement proffered and received for the record, declaredthat it would be "highly unusual" for trust fund auditors toprocure such information, though the particular employerwhose records were being checked might voluntarily pro-vide it.Whenever the trust funds discover prime or generalcontractors for whom known delinquents have performed,or currently are performing, subcontract work, such con-tractors are notified regarding their possible responsibilityfor the settlement of their former or current subcontractor'strust fund delinquency. Under normal circumstances, soAdministratorMajich testified, discussions then begin-between trust fund representatives, spokesmen for the primeor general contractors, and, possibly, the delinquent sub-contractors concerned-looking toward the development ofsomemutually satisfactory consensus regarding thedelinquency's removal. Should the prime or general con-tractor commit himself to settle his subcontractor's delin-quency, completely or partially, he may-consistently witharticle 1, paragraph B-16 of the master labor agreementpreviously noted-withholdsufficientfunds from any mon-eys due or to become due his subcontractor,and remitwhatever sums may be required directly to the trust fundsconcerned. All payments proffered with respect to delin-quencies, whether made by the contractor directly responsi-ble therefore, or by some guarantor contractor, become partof the "common [fund] pool" which each concerned trustmaintains,while notations regarding the working hours cov-ered by such contribution payments are recorded and cred-ited, separately, for the various workmen entitled thereto.4.The Urban Pacific delinquencyWhen delinquencies with respect to reports or paymentsby contractors are first noted, the problems posed with re-spect to such contractors are reviewed by a bipartite sub-committee of trust fund trustees known as the jointcontributions committee.That committee,some time dur-ing 1971, directed that the payroll records of Lark Construc-tionCo.,Inc.,andUrbanPacificCompany, asuccessor-two "Short Form" contract signatory membersof the Urban Pacific group-should be checked. The resul-tant audit disclosed a substantial amount of trust fund con-tributions due and unpaid. Field representatives of the trustfunds administrator could not locate the firms in question,thereafter,working on some active construction project.Their disclosed delinquencies were, thereupon, referred tolegal counsel; the firms, however, could not be located forthe purpose of serving summons and complaint. Thus, forsome time,no specific collection efforts could be made.The trust funds delinquent employers list for April 20,1972, contained the name of one firm within the so-calledUrban Pacific group, Urban Pacific Construction Co., Inc.,which was listed with a Long Beach, California, businessaddress. That firm, designated as privy to trust commit-ments through a labor contract with Respondent Unionpurportedly negotiated and signed by the Underground"Eng. Cnt" Association, wherein the firm purportedly heldmembership was listed as delinquent because it was alleged-ly failing to submit trust fund contributions, despite its sub-missionofmonthly reports pursuant to which suchcontributions would have been required. With respect there-to, January 12, 1972, was shown as the date on which thetrust funds 10-day delinquency notice had been dispatched.Presumably, the trust funds had listed Urban Pacific Con-struction Co., Inc., as delinquent within the first list pub-lished 10 or more days thereafter. However, delinquencylists containing the corporation's name-prepared and pub-lished between January 22 and April 20 specifically-havenot been proffered for the present record. General Counselhas submitted limited segments of various delinquency listsprepared and published between April 20 and December 28,1972, merely. Beginning April 27, the trust funds changedtheir reporting procedure; they prepared and published twodelinquency lists.Within the first, published weekly, delin-quent employers considered still "active" within the south-ern California territory with which we are concerned werelisted; with the second, delinquent employers currently con-sidered "inactive" within the southern California buildingand construction industry, for various reasons, were cata-logued. Urban Pacific's name continued to appear, withinthe trust funds so-called "active" delinquency lists, betweenApril 27 and July 20, 1972. The July 27 compilation, howev-er, contained no Urban Pacific listing; this situation contin-ued until the trust funds October 19th delinquency list waspublished. Possibly, the firm in question may have beenlisted on the so-called "inactive" compilation, which thetrust funds were then preparing and publishing monthly.Administrator Malich so testified; the record, however, pro-vides no basis for a determination in this regard. Within thelist last designated,Urban Pacific Construction Co., Inc.,was again shown as delinquent, this time with a South ElMonte, California, address. The firm was, this time, charac-terized as committed to make trust fund contributions pur-suant to a so-called "Short form" contract withRespondent Union herein; October 9 was designated as thedate on which its relevant 10-day delinquency notice hadbeen dispatched, purportedly because of the firm's failureto file required reports. The record contains a stipulationthat the various business entities collectively designated asUrban Pacific have been,at all times material herein,partiesto a so-called "Short Form" contract which embodies theterms of Respondent Union's master labor agreement, in-cluding the provisions challenged in this proceeding. Thislisting remained unchanged through November 30, 1972;between December 15 and December 28, however, the firmwas listed as delinquent for several different reasons, witha new November 20, 1972, delinquency notice dateOn various dates during the 9-month period which wehave been considering, however, several constituent firmswithin the Urban Pacific group procured subcontracts-nine in number-calling for the performance of under-ground pipe and sewer work, connected with southern Cali- OPERATING ENGINEERS LOCAL NO. 12351fornia construction projects,with respect to which the fivecontractors previously designated were,separately, func-tioning as prime or general contractors.Specifically, be-tweenMay 2 andJuly 20,Nicks awarded two suchsubcontracts,while Security accepted a single Urban Pacif-ic proposal.Both Sukut-Coulson and V & L Constructionlikewise negotiated single subcontracts.Within this deci-sion,reference has been made,previously, to the fact thatNicks and Security were,and remain,AGC member con-tractors.Sukut-Coulson,which maintainsno AGC,BIA, orEGCA membership,has been,throughout the periodthrough which this case is concerned,privyto a separate"Short Form"collective-bargaining contract with Respon-dent Union pursuant to which various terms and conditionssetforth within the master labor agreement,including thosechallenged herein,have been adopted by reference. V & LConstruction and Respondent Union have had no directcontractual relationship.The record warrants a determina-tion,however, that V & L Construction negotiated for Ur-ban Pacific's services in connection with a constructionproject with respect to which V & L Construction was mere-ly a subcontractor or so-called "voluntary representative"for Zurn Corporation;the latter firm(so counsel have stipu-lated) held, and currently holds, BIA membership.For pre-sent purposes,General Counsel,Respondent Union, andIntervenor agree that Zurn was-throughout the periodwith which this case is concerned-the real prime contrac-tor with whichUrbanPacific held subcontracts.During thisperiod,as previously noted,Urban Pacific ConstructionCo., Inc.,was a listed delinquent contractor.The record issilentwith respect to Sukut-Coulson's knowledge in thatconnection.However, the record warrants a determination,which I make,that weekly trust fund delinquency lists, con-tainingUrban Pacific'sname, were then being supplied,regularly, toAGC and BIA,the contractors associationswherein Nicks,Security,and Zurn Corporation held mem-bership.On August 1, Griffith subcontracted with Urban PacificforaCityof Los Angeles street improvement project; whenthe subcontract was signed,Griffith'smanagement had,most recently,received the trust fundsJuly20 delinquencylist of so-called"active"contractors;as previously noted,Urban Pacific's name appeared therein.The July27th listof so-called"active"delinquents-which did not containUrban Pacific'sname-had not yet been received fromGriffith's source. The record reveals, without dispute, thatGriffith normally received its delinquency list copies some6-8 days following their nominal issuance date. I so find.Shortly thereafter,on August 3 specifically-during the pe-riod, previously noted,when Urban Pacific's name was notbeing listed in trust funds delinquency lists of presumptively"active"contractors-Zurn/V & L Construction granted asecond subcontract to a joint venture comprised of twofirms within the Urban Pacific group.Finally(during De-cember,1972, particularly),Urban Pacific received twomore subcontracts,from Zurn/ V & L Construction andSukut-Coulson,respectively;these latter contracts were ne-gotiated, so the record shows, during a period when UrbanPacific Construction Co., Inc.,was, once more, being desig-nated a trust fund delinquent.During January1973, atrust funds field representativediscovered a joint venture composed of two Urban Pacificgroup members doing subcontract work in connection witha Nicks construction project..Further investigation revealedthe joint venture's additional subcontracts with Security,Griffith,Zurn,and Sukut-Coulson;these firms were, there-upon,notified of their responsibility for the payment ofUrban Pacific's delinquency.On February 2, 1973,follow-ing a conference with the trust fund's administrator,repre-sentatives of Nicks, Security,and Sukut-Coulson reached aconsensus that each of them, as prime contractors, wouldpromptly pay one-seventh of Urban Pacific's total delin-quency, pending a further search for more contractors whomight possibly be jointly responsible therefore,and thatthereafter each responsible contractor would pay a propor-tionate share of Urban Pacific's required contributions.Griffith and Zurn,though not represented,were,I find, toldof this conference.The record further warrants a determina-tion,which I make,that they were subsequently told of thedecisions therein reached.Security and Zurn's representa-tive,V & L Construction,subsequently paid their commit-ted one-seventh of Urban Pacific's purported$27,000 plusdelinquency;they paid approximately$4,000 each.The re-cord,however, warrants a determination, which I make,that these were the sole payments which the trust fundsreceived.Griffith's corporate secretary,summoned as Gen-eral Counsel'switness,testified that a trust funds represen-tative subsequently requested his firm to pay one-fifth ofUrban Pacific's total delinquency, which would have ap-proximated$5,400;presumably,this trust funds demandwas made because no more prime contractors,beyond theFive Contractors previously mentioned herein,could befound jointly responsible.The record does not disclosewhether the requested payment was made;presumably itwas not. Griffith'scorporate secretary testified,withoutcontradiction,that, had his firm been considered liable sole-ly for Urban Pacific's current delinquency with respect toitsAugust 1, 1972, Griffith subcontract,something less than$1,000 would have been required to satisfy the firm's con-tractually mandated derivative or guarantor responsibilityfor Urban Pacific's contributions.On or about February 12,1973, therefore,the trust funds administrator notified VerneW. Dahnke,Respondent Union's treasurer and a trustee ofthree concerned trusts, that, consistently with article I, para-graph B-16(a) of the master labor agreement, the Respon-dent Union had the"right to withhold services"from "anyor all jobs" of the Five Contractors herein.Some further discussion with legal counsel for these FiveContractors, however,followed.The trust funds records,when reviewed further,revealed,so the parties have stipu-lated,that various member firms comprising the Urban Pa-cific group,when the instant dispute arose, merely owed atotal $18,386.46 sum in delinquent trust funds contribu-tions.On or about March 7, 8, 9, and 14,1973, the trustfunds counsel declared,during a series of telephone conver-sations with counsel for the Five Contractors,that shouldthe latter fail to satisfy Urban Pacific's verified contributiondelinquency,the trust funds Administrator would, pursuantto the contractual provision previously mentioned, renewhis notice to Respondent Union regarding its right to with-hold services from various Five Contractors constructionprojects. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record provides no clue with respect to whether thetrust funds administrator did really renew his notice. So faras the present transcript shows, no work stoppage tookplace, thereafter, with respect to Five Contractors' projects.The record does warrant a determination, which I make,that when Sukut-Coulson was told about Urban Pacific'sdelinquency, that firm hired a number of Urban Pacific'sworkmen and, thereafter, directly performed the workwhich Urban Pacific would otherwise have performed pur-suant to subcontracts.With respect to comparable stepswhich Nicks, Security, and Zurn may have taken, however,the record is silent. Urban Pacific's subcontract with Grif-fithwas completely performed several months before Gnf-fith was told that it would be held responsible fora pro ratacontribution bottomed upon its subcontractor's previouslyaccrued delinquencies. Nevertheless, the present CC andCE charges, with which we are now concerned, were filedon March 8, while counsel for the trust funds and FiveContractors were reviewing the situation and recapitulatingtheir respective positions.C Discussion and Conclusions1.The basicissues restatedWith matters in this posture, we reach the basic questionherein:Whether or not General Counsel has persuasivelydemonstrated Respondent Union's participation in statuto-rily proscribed conduct, directly or vicariously, within themeaning of Section 8(e) and 8(b)(4)(n)(B) of the statute.As previously noted, General Counsel contends that cer-tain contractual provisions challenged herein possess a for-bidden secondary thrust. Further, he seeks a determinationthat Respondent Union's purported attempt to both effec-tuate and enforce the provisions in question-through acourse of conduct followed, unilaterally, by that body's al-leged trust fund surrogates-likewise carried a secondarythrust, violative of law. More particularly, General Counselcontends:-(1)Thatarticle I,paragraph B-15 of the master laboragreement-which reflectsa commitment that contractorsprivythereto "will not subcontract"portions of their jobs tolisted delinquent contractors-clearly reveals a statutorilyproscribed"cease doing business" objective.(2)That paragraph B-16, when read in conjunction withParagraph B-15 (more particularly B-16's first sentence,which purportedly "penalizes" prime or general contractorswho may use delinquent subcontractors, by making them"liable" for their delinquent subcontractor'spreviously ac-crueddelinquencies)likewise possesses a forbidden "ceasedoing business"thrust.(3)That paragraph B-16's final sentence, which providesthat contractually committedfirms"shall terminate thecontract of the subcontractor who fails to promptly correcthis delinquency" whenever such a delinquencyarises fol-lowing the commencement of the subcontractor's work,should, likewise, be considered patently proscribed. -ConfrontedwithGeneralCounsel'scontentions,Intervenor's counsel counters, with Respondent Union'sconcurrence and support, that these challenged contractualprovisions should be considered lawful because their prima-ry purpose cannot properly be considered statutorily forbid-den.More particularly, Intervenor's counsel suggests thatthese contractual provisions merit construction as designed,primarily, to protect and maintain union standards-name-ly, currently viable health and welfare, pension, and vaca-tion-holiday pay programs negotiated,inter alia,for thebenefit of those "operating engineer" employees who workfor contractually bound contractors.In this connection, further, Intervenor's counsel, whilepresenting a statement supportive of his motion to dismissproffered during the hearing's course, noted a contentionthat:[All] of the employees covered bya single trusthave . . . common interests . . . [To] the extent that anemployee of one employer is participating in that trustand having part of his wages paid to that trust, heshares an interest with all employees covered by thetrustand has a right to bargain . . . with his own employ-er,to cover all aspects relating to [the] integrity and thecare and the administration of those trust funds. [Em-phasis supplied.]Counsel suggests, therfore, that, regardless of some conceiv-able "cease doing business" thrust which particular contrac-tual provisions designed to promote such goals may have,their susceptibility to such construction should not be con-sidered sufficient to render those provisions unlawful.Respondent Union contends, further, that it should notbe considered liable for the 8(b)(4)(ii)(B) violations hereincharged, because the course of conduct which GeneralCounsel challenges as violative of that statutory provisionshould properly be found chargeable to trust funds spokes-men or representatives functioning in behalf of varioustrusts, but not as Respondent Union's surrogates.The principal legal question thus presented for resolutionhas recently been considered, within a proceeding whereinGeneral Counsel has challenged the validity of certain com-parable "delinquency" provisions, set forth within a south-ern California master contract between a Teamster's Unionjoint council and the three contractors associations hereinpreviously designated;Joint Council of Teamsters No. 42,International Brotherhood of Teamsters, Chauffeurs,Ware-housemenand Helpers of America (Merle Riphagen),212NLRB No. 5. Administrative Law Judge Penfield's Deci-sion therein presents a comprehensive rationale for his finaldetermination that several challenged provisions within themaster contract before him-with respect to the rights, re-sponsibilities and liabilities of contractors who deal or seekto deal with delinquent subcontractor firms-should beconsidered primary in scope and effect rather than second-ary, and, therefore, beyond the statute's postscriptive reach.My review of the relevant legal principles which should be OPERATING ENGINEERSLOCALNO. 12353considered determinative herein,set forth below,reflects apartial restatement and paraphrase of Judge Penfield's com-parable recapitutation,which I consider definitive;my con-clusions regarding(1)the validity of the contractualprovisions challenged herein, and (2) the propriety of chal-lenged conduct calculated to effectuate those provisions,derive from that review,plus some further factual and legaldeterminations bottomed upon the present record.2.General principlesHistorically,Section 8(b)(4), the statute's so-called sec-ondary boycottprovision,was designed to limit the scopeof industrial disputes.With due regard for its proscriptiveterms, certain described conduct, chargeable to labor orga-nizations or their representatives,could be lawfully directedsolely against employers with whom such labor organiza-tions hadprimarydisputes;their efforts to enmesh "unof-fending employers and others"not directly involved withrespect to such primary disputes were forbidden.N.L.R.B.v.Denver Building Trades Council,341 U.S. 675, 692. ThisBoard's subsequent decisions,with judicial concurrence,left these secondary boycott provisions,however, somewhatrestricted in scope. The Board was considered mandated toproscribe certain union conduct directly leveled against sec-ondary, rather than primary, employers; neutral secondaryemployers,however,were not considered protected wheresome contracting union and such a neutral employer hadnegotiated a contractual provision which required the latterto cease or refrain from doing business with firms which didnot maintain certain union standards,or sign certain unioncontracts.Local 1976, United Brotherhood of Carpenters andJoiners ofAmerica [SandDoor & Plywood] v. N.L.R.B.,357U.S. 93 (1958).Such so-called"hot cargo"contractual pro-visions were first proscribed when Congress enacted Section8(e). This statutory section,in pertinent part,provides that:(e) It shall be an unfair labor practice for any labororganization and any employer to enter into any con-tract or agreement,express or implied, whereby suchemployerceases or refrains or agrees to cease or refrainfrom handling,using,selling, transporting or otherwisedealing in any of the products of any other person, orto cease doing business with any other person,and anycontract or agreement entered into heretofore or here-after containing such an agreement shall be to suchextent unenforceable and void:Provided,That nothingin this subsection(e) shall apply to an agreement be-tween a labor organization and an employer in theconstruction industry relating to the contracting orsubcontracting of work to be done at the site of theconstruction,alteration,painting,or repair of a build-ing, structure,or other work... .This statutory language, taken literally, seemingly pros-cribes all contracts whereby employers agree to "ceasedoing business"with other persons. This Board,however,currently considers such a literal construction inconsistentwith the statute's legislative history; particular contractualprovisions have, therefore,been found permissible-despitetheir conceivable"cease doing business"thrust-wheneverthey may be considered, essentially, directed toward therealization of primary,rather than secondary,goals. SeeN.L.R.B. v. Joint Council of Teamsters No. 38 [Arden FarmsCo.],338 F.2d 23, 28 (C.A. 9, 1964). The court of appealstherein noted its concurrencewitha respondent union'scontention that:... [S]ection 8(e) is not to be applied literally to pro-hibit all union-employer agreements limiting subcon-tracting.More particularly, an agreement whichrestricts subcontracting to protect the job opportunitiesof the employees of a signatory employer, and not toapply secondary pressure upon third-party employers,may be beyond the purpose of Section 8(e) and except-ed from proscription.Consistently with this view, the Board has frequently heldthat employers may lawfully agree to refrain completelyfrom contracting out bargaining unit work, since such claus-es serve, primarily, to protect work being done by employ-ees of the contracting employer within their bargaining unit,though they(the clauses)would,necessarily,require thecontractually committed employers, incidentally or second-arily, to cease dealing with other business enterprises.Ser-vice and Maintenance Employees' Union, Local No. 399,AFL-CIO (SuperiorSouvenirBook Company),148 NLRB1033;Ohio Valley Carpenters District Council United Broth-erhood of Carpenters and Joiners of America, AFL-CIO (Car-dinal Industries Inc.)136 NLRB 977, 986;Milk Driver'sUnion, Local 753, IBT (Pure Milk Association),141 NLRB1237. However,contract clauses which reflect a clear pur-pose to blacklist some other specified employers, or classesof employers, because the concerned union considers theirlabor policies objectionable, will be found unlawful; suchclauses are considered primarily calculated to limit or dis-rupt the signatory employer's business relationships withothers, rather than to provide direct benefits and protectionfor bargaining unit workers.SeeDistrictNo. 9, 1AM v.N.L.R.B.,315 F.2d 33, 36-37 (C.A.D.C., 1962);N.L.R.B. v.Joint Council of Teamsters No. 38, supraat 28-29, in thisconnection.When confronted with specific contract provisions, thisBoard has,with judicial guidance and concurrence,definedseveraldistinctionswhich it considers determinativethroughout this general field of decisional concern. Withinsome cases, for example,distinctions have been drawn be-tween so-called"work preservation" and "work acquisi-tion"clauses;within other cases, distinctions have beendrawn between so-called"union standards"and "union sig-natory" provisions.Where a challenged clause can reason-ably be considered calculated to protect and preserveavailable or prospective work for the contractually commit-ted employer's represented employees, or to protect thewages and working conditions of his directly concernedbargaining unit workers by limiting the contractually com-mitted employer's subcontractor privilege to business enter-prises which maintain similar standards, such provisionswill be considered lawful.Meat and Highway Drivers LocalNo. 710 [Wilson &Co.] v.N.L.R.B.,335 F.2d 709, 713-716,(C.A.D.C., 1964);Truck Drivers Local 413, IBT [Brown 354DECISIONSOF NATIONALLABOR RELATIONS BOARDTransport Corp. and PattonWarehouse, Inc.] v. N. L. R. B.,334 F.2d 539, 548 (C.A.D.C., 1964);Orange Belt DistrictCouncil of Painters No. 48, AFL-CIO [Calhoun Drywall Co.]v.N.L.R.B.,328 F.2d 534, 538-539 (C.A.D.C., 1964);High-way Truck Drivers and Helpers, Local 107, IBT (S & E Mc-Cormick, Inc.),159 NLRB 84, 96-102. Where, however,some contrary determination is found warranted-that achallenged provision is principally purposed to seek or ac-quire work for bargaining unit workers which employees ofother business entities have customarily performed, or thatsuch a provision is calculated to require a contracting em-ployer to do business solely with other union contract signa-tones-the provision's thrust,vis-a-vistheparticularcontracting employer, will be considered secondary; morespecifically, determination will be considered warrantedthat the contractual clause in question seeks to limit thenumber of enterprises with whom the contracting employercan do business, or to disrupt currently maintained businessrelationships. SeeN.L.R.B. v. Joint Council of TeamstersNo. 38, supra; Meat and Highway Drivers Local No. 710 v.N.L.R.B., supra; Truck Drivers Local 413 v. NLRB, supra,in this connection.The relevant decisional principle, relied upon both by thisBoard and the courts when these distinctions must bedrawn, has been defined, most cogently, withinOrange BeltDistrict Council No. 48 v. N. L. R. B., supra;therein, the Courtof Appeals for the District of Columbia declared:The test as to the "primary" nature of a subcontractorclause in an agreement with a general contractor hasbeen phrased by scholars as whether it will "directlybenefit employees covered thereby," and "seeks to pro-tect the wages and job opportunities of the employeescovered by the contract." We have phrased the test aswhether the clauses are "germane to the economic in-tegrity of the principal work unit," and seek "to protectand preserve the work and standards [the union] hasbargained for," or instead "extend beyond the [con-tracting] employer and are aimed really at the union'sdifference with another employer."The challenged provisions of the master labor agreementherein-likewise compassed, solely by reference, within Re-spondent Union's numerous "Short Form" contracts-must, therefore, be reviewed, with due regard for the fore-going decisional principles, to determine their primary orsecondary character.3.The "principal work units" hereinWhen required to determine whether particular subcon-tractor clauses may properly be considered "germane to theeconomic integrity of the principal work unit" this Boardhas, within a concededly unique factual context, found theso-called "work unit" concept synonymous with its well-defined, statutorily mandated "bargaining unit" concep-tion.Note particularly, with respect to this matter, those Boardand court cases wherein the so-called "Protective WageClause" and "80-Cent" provision found in various UnitedMine Workers contracts have been considered.Raymond 0Lewis, et a!. (Arthur J. Galligan),144 NLRB 228 (1963), 148NLRB 249 (1964), remanded for further consideration 350F.2d 801 (C.A.D.C., 1965);InternationalUnion,UnitedMine Workers of America (Dixie Mining Company),165NLRB 467 (1967), remanded for further consideration 399F.2d 977 (C.A.D.C., 1968);W. A. Boyle, et al. (Arthur J.Galligan and Dixie Mining Company),179 NLRB 479 (1969),reversing 144 NLRB 228 on reconsideration, and dismissingcomplaint;InternationalUnion,UnitedMineWorkers ofAmerica, (Dixie Mining Company),188 NLRB 753 (1971),reversing 165 NLRB 467 on reconsideration and dismissingcomplaint;InternationalUnion,UnitedMine Workers ofAmerica v. N.L.R.B.,468 f .2d 1139 (C.A.D.C., 1972), dis-missinga petition for review with respect to 179 NLRB 479,for lack of a justiciable case or controversy, and dismissingreview proceedings, which the court had previously initiatedsua spontewith respect to 188 NLRB 753, for want of juris-diction.During this protracted litigation (see 165 NLRB467, at 468 particularly) the Board declared, consistentlywith certain intervening court of appeals decisions, that:... [W]e conclude that the units which control thedetermination of the primary or secondary nature ofsubcontracting clauses are those units found by theBoard under its customary standards to be appropriatefor collective-bargaining purposes, and that such unitsin the present case are the single employer and mul-tiemployer association units for which separate negoti-ations are conducted... .The Board was then considering the so-called "80-Cent"provision within the most recent United Mine Workers con-tract, finding that it constituted a statutorily proscribed"unionsignatory" clause.Should the Board's preliminary determination withinsuch a context, regarding the "principal work unit" ques-tion, be considered determinative, nevertheless, with respectto the comparable question which this case presents? Con-cededly, nothing within the specific master labor agreementprovisions with which we are now concerned purports toproscribe, control, or define permissible business relation-ships between a contractually committed employer and pos-sible subcontractors who may not be contract signatories;article 1, paragraphs B-15 and B-16, rather, set forth certaincontractual rights, responsibilities, liabilities, and privilegeswith respect to contract signatory firms dealing with othercontract signatories, solely.Within their respective briefs, General Counsel's repre-sentative and Intervenor's counsel have proffered some-what divergent views regarding the relevance, herein, of theBoard's current "principal work unit" definition, noted.Their respective positions, however, can hardly be consid-ered crystal clear.General Counsel's brief suggests, preliminarily, that theBoard'sUnitedMineWorkerslanguage, herein quoted,should be considered broad enough to provide a definitiveframe of reference within which a required determinationcan be made regarding the primary or secondary nature ofthe clauses which he challenges Subsequently, however,General Counsel's representative, still within his brief,seemingly proffers a different contention: OPERATING ENGINEERSLOCALNO. 12355Thus, it is submitted, the unit should be limited toemployees of a signatory employer. Under the above-cited cases, the principal work unit must correspond toan appropriate unit under Section 9 of the Act;i.e., theemployees of one of the Five Contractorsor other signato-ry employers; by enforcing the clauses againstseveralsignatoriesto the Master Labor Agreement . . . Re-spondent is protecting union members generally, andsuch is clearly secondary activity. . . . [Emphasis sup-plied]Taken at face value, General Counsel's last submission,quoted, seems to suggest a contention that "work units"within the southern California building and constructionindustry should be considered limited to the employees ofsingle contractually committed employers, even thoughsuch employers may be contractually bound solely by virtueof their membership in contractors associations signatory tomaster contracts.Contrariwise, within their respective briefs, RespondentUnion and Intervenor have suggested, initially, that, withparticular reference to trust fund matters, the so-called"principal work unit" herein should be construed to com-pass,within a single industrywide, areawide group, theworkmen employed by all employers, within the 11-countysouthern California territory which the master labor agree-ment covers,contractually committed to make trust fundcontributions, without regard to whether such employersare contractually bound by virtue of their association mem-bership or through separately signed "Short Form" con-tracts.Subsequently,however,intervenor'scounselseemingly suggests,within his separate brief,that, since weare dealing herein with contractual provisions clearly de-signed to protect and maintain "union standards" without"union signatory" overtones, no determination need pres-ently be made with respect to whether such provisions cover"operating engineer" employees within a single industry-wide, areawide contract unit, or whether they cover suchemployees within a congeries of multiemployer and singleemployer bargaining units. See, in this connection,W. A.Boyle, et al. (Arthur J. Galligan and Dixie Mining Company),supraat 480, particularlyMember Jenkins' concurrence.Intervenor's counsel would, naturally,have this Board con-clude that article I, paragraphs B-15 and B-16 of the masterlabor agreement constitute permissible"union standards"provisions, designed to protect and preserve the "economicintegrity" of those fringe benefit programs with respect towhich Respondent Umon, AGC, BIA, and EGCA havebargained.The trust funds, however,seem to suggest,withintheir brief, that such a determination can be made, upon thisrecord, regardless of whether the provisions in question areconstrued to cover employees separately represented withinclosely related multiemployer and single employer bargain-ing units, or whether the concerned contractor employersare considered a single "work unit"with respect to trustfund matters.With due regard for this Board's prior decisional an-nouncements, however, I conclude that multiple bargainingunits, defined in conformity with well-established principleswhich the statute mandates-rather than a single southernCalifornia industrywide unit coterminous with trust fundscoverage--constitute the several "principal work units"with respect to which Respondent Union may properly ne-gotiate to preserve and protect fringe benefit programs andworkstandards.Throughout theUnited Mine Workersliti-gation previously noted, the Board has consistently so de-termined. Note, in this connection,Raymond O. Lewis, et al.(Arthur J. Galligan),148 NLRB 249, 253-254;InternationalUnion, United Mine Workers of America (Dixie Mining Com-pany)165 NLRB 467, 475-476;W. A. Boyle, et al. (ArthurJ.Galligan and Dixie Mining Company), supraat 483-484;International Union, United Mine Workers of America (DixieMining Company),188 NLRB 753. Within thesedecisions,the Board held initially that certain challenged contractprovisions which it first characterized as so-called "unionsignatory" clauses carried a secondary thrust which Section8(e) proscribes, when generally applied within a multiplicityof bargaining units rather than a single industrywide unit.Later, following two judicially decreed remands, the Boardconcluded that both of these selfsame contract provisionsshould be considered permissible "union standards" claus-es; nevertheless, it reaffirmed its prior determination thatthe contractually defined congeries of bargaining units, forwhich the disputed clauses had been separately negotiated,provided the context within which their 8(e) validity wouldhave to be demonstrated. True, the master labor agreementprovisions challenged herein clearly purport to protect andmaintain current fringe benefit standards solely; the presentrecord, considered in totality, clearly dictates a conclusionthat\they are purposed to preserve the financial stability andfunctional capability of contractually mandated employeebenefit programs. This Board's currently viable decisionaldoctrines, however, clearly require a determination that theso-called "work units" within which Respondent Umon andconcerned contractors may negotiate such work standardsprotection cannot be wider than their several "bargainingunits" separately considered.Some cogent arguments,conceivably,can 'be made thatequating"work" and "bargaining"units for '8(e) purposeswould, under some circumstances, be unrealistic. For exam-ple:The record, herein, reveals that Respondent Union'smaster labor agreement, negotiatedwith AGC,BIA, andEGCA jointly, and thereafter renegotiated, with various"Short Form" contract signatories separately,does establishgenuinely uniform work terms and conditions of employ-ment for the workmen employed by contractors privy there-to.Respondent Union really has negotiated a consensuswhich, in effect, provides for uniform industrywide, ar-eawide conditions, despite, its embodiment within numerousdocuments, nominally negotiated "unit by unit" and sepa-rately signed. Further, record testimony herein warrants adetermination, which I make, that, when the concerned con-tractors associations and Respondent Union negotiatedtheparticular master labor agreement provisions' which we' arepresently considering, they were looking beyond the strictconfines of their own multiemployer AGC, BIA, EGCAbargaining unit. Both RespondentUmon's negotiators andtheir counterparts within the contractor's group were clearlymindful of their mutually felt need to deal with the widerproblem of trust fund contribution delinquencies. Certainly,some reasonable arguments can be proffered,then, thatwhen these negotiators last met to revise their master con- 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDtract they were, particularly in this connection, bargainingfor so-called "delinquency" provisions which would, even-tually, cover all contractually committedfirms,both thosebound by virtue of their association membership, and like-wise those who would later signify their concurrence bysigning"Short Form" separate contracts.However, this Board's current decisional doctrine-seeRaymond O. Lewis et al. (ArthurJ. Galligan),148 NLRB 249,253-254, particularly-presently forecloses a determina-tion,herein, that, with respect to trust fund matters, thevarious contractors associations and single contractors sig-natory to separate contracts have manifestedsome commonpurpose to create or recognize a single multiemployer bar-gaining unitwithin their 11-county southern California ter-ritory.Any such contention, proffered in RespondentUnion's behalf, must, for the present at least, be rejected.4.The purpose of the challenged clausesa.General Counsel's positionWith this determination that Respondent Union's mastercontract provisions herein really cover multiple bargainingunits,which must be considered separable, within the south-ern California building and construction trade, we confrontGeneral Counsel's contention that article I, paragraphsB-l5 and B-16, compassed within cognate contracts forthese separable bargaining entities,possess a secondarythrust.Substantially, General Counsel suggests that these provi-sions cannot reasonable be considered purposed to protectcontractuallymandated working conditions for coveredemployees within some single "bargaining unit" merely;more particularly, they cannot be considered "addressed tothe labor relations of the contracting employer vis-a-vis hisown employees" despite their presence within a contractwhich defines their wages, hours, and conditions of work.SeeNationalWoodworkManufacturersAssociationv.N.L.R.B.,386 U.S. 612, 645 (1967). Rather, General Coun-sel contends,the challenged clauses within each of thenumerous contracts must be considered "aimed really atthe union's difference with another employer"(Local No.636of the United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry, AFL-CIO[DetroitEdison Co.] v. N.L.R.B.,278 F.2d 858, 864 (C.A.D.C.,1960) ), since they provide methods whereby pressure maybe brought, when required, upon the latter, with whomRespondent Union may have a primary dispute.With these propositions constituting his major premise,General Counsel characterizes Respondent Union's pre-sumptive concern with Urban Pacific's delinquent trustfund contributions as the so-called "primary" dispute here-in.Within his brief, then, he proceeds as follows:The [challenged] clauses specifically hold a [prime]contractor responsible for the delinquencies of a sub-contractor, thereby discouraging the doing of businesswith the subcontractor . . . [The] language providesthat the contractor may limit his liability under theagreement by terminating the subcontract. The subsec-tions permit Respondent [Union], although engaged ina primary dispute over unpaid, fringe benefits with asignatory subcontractor, to enmesh a neutral generalcontractor in the dispute, shift all liability to the latter,and, in effect,make it the guarantor of thesubcontractor's obligations.Thus, General Counsel notes, the contractual provisionsnow in question have enmeshed Five Contractors, charac-terized as neutral contractors herein; they have been treatedas guarantors for Urban Pacific's trust fund liability. Re-spondent Union, so General Counsel contends, would havethem penalized, thus, for having done business with UrbanPacific, despite their receipt of notice regarding that busi-nessentity's contribution delinquency. With these proposi-tions for predicate, General Counsel suggests that thechallenged contractual clauses have a secondary, statutorilyproscribed purpose and thrust.b.DiscussionWhen proffered in these categorical terms, however, Gen-eral Counsel's contentions within my view beg the basicquestion presented herein. In connection therewith, GeneralCounsel has provided no persuasive rationale for his decla-ration that, regardless of circumstances, prime contractors,privy to Respondent Union's master contract, should beconsidered "neutral" parties with relation to controversiesbottomed upon trust fund contribution delinquencieschargeable to their subcontractors. In regard to controver-sies premised upon such delinquencies, I am persuaded thatprime contractors-whether privy to Respondent Union'smaster labor agreement by virtue of their contractors associ-ation membership or their "Short Form" contract signatorystatus-cannotreasonably be thus regarded.The provisions challenged herein, concededly, govern adefinable, limited category of business relationships; theycover situations wherein prime contractors privy to Respon-dent Union's master labor agreement have dealt, or proposeto deal, with other signatory contractors, solely. With re-spect to situations described thus generally, however, sever-aldistinguishable variations remain conceivable. Theseinclude:1.Cases in which prime contractors, privy to RespondentUnion'smaster contractthrough their contractorsassocia-tionmembership, subcontract with other AGC, BIA, orEGCA members.2.Cases wherein contractors association members sub-contract with business enterprises singly privy to Respon-dent Union's master labor agreement by virtue of theirconcurrent "Short Form" contracts, separately signed.3.Cases in which prime contractors privy to separatelysigned "Short Form" labor agreements hold subcontractswith contractors association members.4.Cases wherein "Short Form" contract signatories ne-gotiate subcontracts with other business enterprises singlybound, likewise, through labor contracts with RespondentUnion separatelysigned.Regarding situations which would fall within the firstcategory described, General Counsel herein presumablytakes no discernable position; though he calls article I, para-graphs B-15 and B-16 generally "secondary in thrust" with- OPERATING ENGINEERS LOCAL NO. 12357in his brief, their conceivable applicability with respect tobusiness relationships between prime contractors and sub-contractors jointly bound thereby, through privity within asingle "multiemployer" bargaining group, has not hereinbeen considered. The possibility that prime contractor-sub-contractor relationships may be negotiated between busi-ness enterprises so situated cannot be gainsaid; the presentrecord, however, reflects no such situation. General Counseldoes, however, press his contention with respect to situa-tions compassed within the second and fourth categories. Inote, in this connection, that Griffith, Nicks, Security, andZurn/V & L Construction have all been, throughout theperiod with which this case is concerned, contractually com-mitted with respect to Respondent Union's master laboragreement by virtue of their contractors association mem-bership; Urban Pacific's subcontracts with these businessenterprises, therefore, presumably fall within the secondcategory. Sukut-Coulson's contractual commitment derivesfrom its separately signed "Short Form" contract; thisprime contractor's several subcontracts, therefore, wouldseem to fall within the category last noted, since UrbanPacific's various business entities have been, likewise, sepa-rate contract signatories. These particular prime contractor-subcontractor situations, then, provide the factual contextwith respect to which relevant determinations herein mustbe made.Respondent Union's master contract, with respect towhich these designated business enterprises are, jointly orseverally, committed, purports to set standards governingwages, hours, and working conditions for "operating engi-neers" hired by signatory contractors throughout a definedsouthern California territory. The AGC, BIA, and EGCAcontractor members privy thereto, together with numerous"Short Form" contract signatories, comprise a multifariousgroup of business enterprises which, separately or conjoint-ly,provide needed services within the building and con-struction trade. The various business enterprises noted haveall,been, throughout, bound equally to pay contract wages,and to provide funds for various contractually specifiedfringe benefits through required trust fund contributions.Respondent Union's contract-within articles VIII, IX, X,and XI particularly-commits the contractors bound there-by "to abide by" the various agreements and declarationsof trust previously noted, and to make monthly contribu-tions of certain fixed sums "per straignt time or overtimehours worked" by their workmen contractually covered.Counsel have stipulated, herein, that, throughout the periodwith which this case is concerned, the various prime con-tractors with whom we are concerned, Griffith, Nicks, Se-curity,Zurn, and Sukut-Coulson, have had on theirrespective worker payrolls one or more members of Respon-dent Union, subject to their current collective-bargainingcontract's terms.With matters in this posture, determina-tion seems clearly warranted that these contractors-though their several commitments with respect to TrustFund contributions may be set forth within discrete docu-ments-necessarily share parallel concerns regarding theirtrust funds' financial integrity and-functional capacity toprovide, for their workmen, the contractually mandatedfringe benefits noted. Intervenor's witnesses have, substan-tially, so testified; I so find.I note, further, that many building and construction in-dustry workmen, characteristically, find repeated short-term employment with numerous "area" contractorsthroughout their respective work histories, since divers con-struction projects within a given territory are constantlybeing commenced and concluded, contractors are con-stantly transferring their business operations from one com-pleted project site to another where new construction will berequired, and construction crew complements must conse-quentially be changed, augmented, or reduced frequently,consistent with work requirements.This being found, the creation of multiple trust funds withbroadly defined industrywide, areawide jurisdiction, for thepurpose of collecting contributions and disbursing contrac-tually mandated fringe benefits, clearly provides a practicalmethod whereby covered employees with largely transientemployment histories may be qualified for fringe benefitsearned, regardless of the number of contractors for whomthey may have worked. Such qualified employees will re-ceive thesamefringe benefits which the trust funds dis-burse, regardless of whether they have worked for one ormore contractors, and, likewise, without regard to whethertheir particular contractor employers may have been privyto Respondent Union's master labor agreement by virtue ofsomecontractors association membership or by virtue oftheir status as separate "Short Form" contractsignatories.Thus, the employees in question, like their contractor em-ployers, share a common concern for the continued solven-cy, sufficiency, and viability of those trust funds from whichtheir health and welfare, pension, and vacation-holiday paybenefits derive. The record, within my view, warrants sucha conclusion, and I so find.Concurrently with their manifest determination to pro-vide fringe benefits through trust funds specially created forwhich their "operating engineer" employees might qualify,the various employers concerned, whether bound to providesuch benefits through a multiemployer contract or sepa-rately signed documents, have clearly committed them-selves to programs and procedures designed to make surethat their trust funds remain adequately funded, with thecapacity to protect and preserve their continuing solvency,and thereby to maintain their contractually mandated pro-grams.The financial integrity and functional capability ofthese funds, currently and hereafter, clearly depends, insignificantmeasure,upon required contributions neitherbeing evaded nor falling in arrears; delinquencies, shouldthey be permitted to become long-continued or widespread,could adversely affect every employee working for contrac-tors within the territory which the master labor agreementcovers. These "adverse effects" could touch every coveredworkman with a current or prospective fringe benefit claim,regardless of whether his claim had been, or would be,derived from work "credits" earned with some contractorsassociationmember, some "Short Form" signatory, or num-erous contractors in both categories.The hazard noted must be considered more than theoreti-cal. Intervenor's detailed testimonial presentation herein,with respect to various trust fund operations past, present,and future, fully warrants a determination that sustained,unremedied delinquencies could seriously compromise theircapacity to provide negotiated fringe benefits for all con- 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDtractually covered employees:1.With respect to health and welfare fund operationsparticularly, the testimonial and documentary record willsupport a determination, which I make, that reduced collec-tionscan significantly hamper the trust's ability to providea defined schedule of benefits,since the trust's reservescould be adversely affected. Within the recent past, devel-oping financial stringencies have, in fact, forced the fund'strustees to borrow $2 million, change carriers, and drastical-lymodify benefit plans; they have dictated the terminationof some substantial medical benefits, and cost-cutting modi-fications with respect to plan administration and claim pro-cessing procedures. The fund's difficulties were, so credibletestimony shows, partially caused, and certainly aggravated,by delinquent contractors whose contribution payments,required pursuant to collective-bargaining contracts, werenot received. With a stepped-up payroll audit program andmore strenuous collection efforts, the fund's benefits havebeen, most recently, improved.2.The Operating Engineers pension trust program-which provides both normal, early and disabilityretirementpensions for covered workmen and death benefits for theirbeneficiaries-must necessarily rest upon funds actually re-ceived and held for investment, plus whatever earned inter-est may be derived therefrom. Thus, the trust's proclaimeduniform plan,with respect to retirement and death benefitsclaimable by qualified employees with all signatory employ-ers, has been, and will be, directly affected, and conceivablydiminished, through contnbution delinquencies chargeableto particular signatory contractors.Witness AdministratorMapch noted that collection failures "seriously affect" thistrust fund's interest earnings.In this connection, further,Harley Blankenship, vice president of a firm of independentactuarial consultants which the trust funds retains,testified,without challenge or contradiction,that,with full collec-tions and no delinquency problems, the trust could supportmeasurably "improved" retirement and death benefit pro-grams for all qualified workmen.3.The vacation-holiday savingstrust,like its companionfunds, deposits contributions received within a single inter-est-bearing "common pool" bank account, while the specif-icsumscontributed for particular workmen are reportedand credited within their personal records. Further, hourswhich particular employees may have worked, for whichcontributions have not been received, when proven to thetrust's satisfaction, are recorded as so-called "unpaid hours"likewise within their personal records. The sums which havebeen received by this designated trust are distributed semi-yearly to various workmen for whom such contributionshave been proffered. Employees who may have worked"unpaid hours" do not, however, receive vacation or holi-day pay, computed with respect thereto, concurrently withthe trust's regular semiyearly distribution. Shortly thereaf-ter, the workmen credited with such "unpaid hours" mayapply for the payment of benefits based thereon. Whenprovided with reasonable proof regarding their hours ofwork for which contributions were not paid, the fund'sboard of trustees will make "vacation-holiday" payments tothe concerned workman, using funds which are derivedfrom the interest earned during the previous 6 months oncontributions paid by other contractors. Benefit paymentscovering "unpaid hours" will be made, normally, solely tothe extent that such interest earnings have become avail-able; the trust's administrative costs must, likewise, be paidfrom such interest earnings.Whenever a balance thereofremainsundistributed, the trust distributes such left overinterestincome to covered workmen in the form of supple-mentary semiyearly dividends. Recently, for several years,largely because a substantial number of proven "unpaidhours" have had to be funded, the vacation-holiday savingstrust has been unable to distribute such supplementary divi-dends; payments were, however, resumed in December1972 and May 1973, bottomed upon recent surpluses. Thefund's experience has demonstrated, therefore, that whenthe payment of benefits bottomed upon proven "unpaidhours" diminishes the total sum available within its interestearningsaccount, the remainder available for dividend pay-mentsto all qualified trust participants is correspondinglyreduced.4.The southern California Operating Engineers appren-tice training trust funds and maintains a training programfor apprentices within the operating engineers craft. Admin-istratorMajich's credible testimony, proffered without chal-lenge or contradiction in this connection, warrants adetermination, which I make, that, while such program ex-penditures in previous years have been kept within availablefund limits, this trust has recently begun to experience cur-rent monthly deficits, largely because of heightened Federaland state educational requirements with respect to appren-tice training. The fund's board of trustees currently believesthat its currently required level of training activity cannotbe sustained with the fund's present $.02 contribution rate.Witness Administrator Majich declared that higher contri-butions, contractually specified, would provide "one ob-vious solution" with respect to the fund's current deficitsituation. Such a higher contribution rate for apprenticetraining purposes, however, would significantly affect thetotal "economic package" with respect to which Respon-dent Union and the various concerned contractors associa-tionswould be negotiating. The higher rate could,conceivably, dictate a commensurate increase with respectto the total package negotiated; of course, such a conse-quence would,pro tanto,raise every concerned contractor'sbusiness costs. Alternatively, such a contribution rate in-crease for apprentice training-within a total "economicpackage" negotiated with no coequal change-could claima proportionately greater share thereof; this would neces-sarily, reduce the sums left available for higher direct wagepayments, or further fringe benefits for concerned work-men.With matters in this posture, there can be no doubt thatthe financial integrity and functional capability of thesevarious trust funds does, to a significant degree, dependupon required contributions neither falling in arrears norbeing circumvented. Within his brief, Intervenor's counselsuggests, in this connection, that "the degree of effectivenessin collecting required contributions from delinquent con-tractors has a direct economic impact on the amount of'common pool' funds available" for these various fringebenefit programs. That suggestion, within in my view, re-flects a truism. Necessarily, therefore, widespread or long-sustained delinquencies, should they be permitted, or left OPERATING ENGINEERSLOCALNO. 12359standing without remedy, could, as previously noted, ad-versely affect every contractor's employee presumptivelyqualified to claim these contractually defined fringe bene-fits. Such workmen, whether qualified because of their workhistories with contractors association members, with sepa-rate "Short Form" contract signatories, or with both atvarious times, would be equally disadvantaged.Metaphorically speaking, these trust funds provide afringe benefit "umbrella" which covers qualified workmeninmanybargaining units. Whenever that umbrella's protec-tive canopy is damaged, breached, or constricted,allwork-men nominally eligible for protection thereunder areprotantodeprived of that protection-whether they earnedtheir rights to claim it under contractual provisions withina master contract or short form document.Of course, the primary responsibility to provide requiredtrust fund contributions rests with thosebusinessenterpris-eswhich directly employ particular covered workmen.When such business enterprises satisfy their contractualobligations completely-whether they do so routinely, orfollowing their receipt of notice reagrding a claimed delin-quency-nothing further can be required. The contractualprovisions challenged herein, however, reasonably recog-nize that there may be contractors, most likely those withless working capital and less productive capacity, who maynot be willing or ready to discharge their primary responsi-bilities in this connection. Article I, paragraphs B-15 andB-16 provide that, when this occurs, neither the delinquentcontractor's employees nor those employed by other non-delinquent contractors will suffer, because the prime con-tractor can be required to guarantee the removal of accrueddelinquencies, and the continuation of contribution pay-ments, whenever he has used, or continues to use,a delin-quent subcontractor's services. Less than 5 years ago, thisBoard noted concurrence with a Trial Examiner's decisionthat labor organizations could,without violating the statute,press a bargaining demand that contractors with whom theywere negotiating should participate in, and contribute to,trust funds which had been created to service craft workersin several bargaining units beyond the particular circum-scribed unit which their negotiations concerned.UnitedSlate,Tile & Composition Roofers, Local No. 220 (RoofingContractors Association of Southern California, Inc.), 177NLRB 632, 649-652. To hold now that employers privy tosuch a broad commitment cannot, legitimately, negotiate afurther compact between themselves and with the labororganization which represents their workmen designed topreserve and protect their common trust fund's capacity toservice its multiunit beneficial constituency, would be, with-in my view, highly anomalous. However, General Counselsuggests that prime contractors should be considered neu-tral "secondary"firms,under thesecircumstances, since,when they are called upon to fulfill "guarantor"commit-ments,the benefits flowing from their payment of someother firm's accrued delinquencies do not go to their ownemployees. "If [the payment] benefits anyone, it benefits theemployees of the delinquent subcontractor." This conten-tion, however, derives from a misconception. The recordshows clearly that all contributions received by these trustfunds are deposited in "common pool"accounts.Employ-ees whose work histories includesomeservice with delin-quent subcontractors may nevertheless qualify for benefitsfrom a particular fund's "common pool" by providing theirentitlement to sufficient hourly work credits with contrac-tors committed to make contributions-through their per-sonal check stub records, monthly reports which theirdelinquent employer or different contributing employersmay have submitted, or payroll audits which trust fundrepresentatives may have made-whether or not contribu-tions related thereto have been remitted. Thus, such contri-butions,when belatedly paid, whether by their ownemployer or some other firm which has retained their em-ployer through a subcontract, merely benefit such employ-ees to thesamedegree, and in the same way, that all othercovered workmen are benefited by promoting the solvencyand functional soundness of the funds.Under these circumstances I conclude, despite GeneralCounsel's contrary contention, that all "operatingengineer"employees whose wages, hours, and conditions of work aregoverned by Respondent Union's master contract-wheth-er they work for prime contractors within a multiemployerbargaining unit or for separate "Short Form" contract sig-natories-share a direct economic interest regarding thetimeliness and completeness of those trust fund contribu-tions with respect to which their contractor employers havebeen committed. Further, I conclude that article I, para-graphs B-15 and B-16 were specifically designed to protectand preserve these direct economic interests, within eachseparate "bargaining unit" with which we are concerned.General Counsel's contrary contention, within the contextwith which we are now concerned, would create, if foundpersuasive, some highly anomalous situations. AGC, BIA,and EGCA memberswho subcontract with other members oftheir jointly bound bradeassociationscould be held "guaran-tors" for their subcontractor's trust fund contributions. Butsuch contractors association members who subcontractwith (a) membersof some other trade associations privy toseparately negotiated contracts with Respondent Unionherein, or (b) "Short Form" contractsigners,could not beconsidered bound by the contractual provisions now inquestion. Confronted with sucha legalsituation, prime con-tractors holding AGC, BIA, or EGCA membership couldconceivably beencouragedto subcontract with delinquentfirms privy to "Short Form" contracts or separately negoti-ated multiemployer contracts, thus endangering the "eco-nomic integrity" of the several trust funds which servicesome of their own employees. This Board, within my view,cannot reasonably conclude that Congress, when it settledSection 8(e)'s presentlanguage, proposed to legislate thiskind of double standard, with respect to "hot cargo"claus-es,within the building and construction trades. These dis-puted clauses "directly benefit" the workmen employed bycontractors bound thereby. They protect the fringe benefitsof such workmen, within each separately covered bargain-ing unit;they may, therefore, reasonably be considered"germane tothe economic integrity" sought for those fringebenefit programs for which employees within these "workunits"may qualify. Within his brief Intervenor's counselnotes, cogently, that:When Intervenors are successful or fail in the collec-tion of payments owed by a delinquent employer, all 360DECISIONSOF NATIONAL LABOR RELATIONS BOARDcovered employees are benefited or are damaged uni-formly,regardless of whether they work for the particu-lar employer and certainly without regard to whetherthey are employed by a member of an employer associ-ation or a"short form"contractor.. . .Any loss ofpayments owed to the trusts by employers may rightlybe of substantial concern and primary interest to em-ployees and employers who are engaging in collectivebargaining regarding the necessity,amount and collec-tion of such payments to the trust.When Intervenorsexpend funds for the collection of delinquent amounts,or are ultimately unsuccessful in collecting delinquentcontributions,the effect on each and every employee ofthe bargaining employer is an immediate and materialdrain upon the amounts paid to the trusts by reason ofhours worked by each such employee.Clearly,contractual provisions designed to forestall, reme-dy, or meliorate such a direct,tangible economic conse-quence,aspreviouslynoted,promote a legitimate"bargaining interest"which all covered"operating engi-neer"workmen,whether employed by prime contractors orsubcontractors,share.Such provisions,within my view, de-serve recognition and validation,like those contractual"work preservation"and putative"union standards" claus-es which this Board haspreviouslyfound privileged.Realistically,the challenged delinquency provisions here-in do function as permissible"union standards"clauses.They providea currently viable method whereby contractu-allymandated fringe benefit programs may be protectedand preserved,since: (1) They facilitatethe termination ofsubcontracts with signatory contractors whose previouslyaccrued ornewlygenerated contribution delinquenciescould prejudice the maintenance of such programs;and, (2)they remove whatever economic motivation a prime con-tractor may have to negotiate or maintain subcontracts withdelinquent employers,premised upon lower bids profferedby such delinquents, which have been facilitatedby theirfailure or refusal to bear contractually mandated fringe ben-efit costs.Within hisbrief,Intervenor's counsel notes per-suasively, with record support, that:[It]must be recognized that the disputed clausesfunction as an important protection of the union stan-dardsand unit work of the employees of the generalcontractor.If the general contractors were allowed toutilize subcontractors who do not pay fringe benefits,obviouslythe subcontractor could bid the same workmuch morecheaplythan the general contractor coulddo the work with his own operating engineeremploy-ees.Under such circumstances the general contractorwould be highlymotivated to subcontract all operatingengineer'swork,to the detriment of his own operatingengineers employees.In order to deter such conduct,the disputed clauses impose upon the general contrac-tor all pre-existing delinquencies of a delinquent sub-contractor.Withoutsuch a deterrent as liability for theadded delinquencies,the unscrupulous general con-tractor would be encouraged to gamble with the use ofdelinquent subcontractors... .General Counsel suggests,however,that prime contractorsare "penalized"when they are required to coverpreviouslyaccrued delinquenciesfor newly retained subcontractors. Ifind the suggestion unpersuasive,for several reasons.First:RespondentUnion'smaster contract,with respectto which both the prime contractor and delinquent subcon-tractor are consensually committed,reflects theirmutualagreement that prime contractors who make good theirsubcontractor'spreviously accrued delinquencies "shallwithhold sufficient funds from monies due or to becomedue such subcontractor"for work previously performed orwork in progress,satisfying their derivative funds liabilitytherefrom.This provision,substantially,reflects a generalrecognition,necessarily shared by all contractors privy ther-eto, that prime contractors,when called upon to make trustfund contributions for their subcontractors,may recouppayments made.Secondly:Thosecontributions which aprime contractor may be required to provide can neverexceed his chosen subcontractor's total trust funds liability,or somepro ratashare thereof.Thus, they can never begreater than the total cost burden,chargeable for fringebenefit programs specifically,which the subcontractor hasfailed or refused to satisfy.Such contribution payments,therefore,will necessarily"bear a reasonable relationship"to those differentials in business costs, between contributingand noncontributing contractors,which enable the latter tounderbid the former,competitively,when both are seekingsubcontracts.SeeInternational Union,United Mine Workersof America,188 NLRB 753, in this connection.When oneor more prime contractors are held liable for trust fundpayments,their contributions,roughly speaking,merely"equalize the differences in [fringe benefit program]costs"between their chosen noncontributing subcontractor andthe contributing firm with which they could have subcon-tracted.Within this Board'smost recentUnited Mine Workersdecision just noted-wherein a determination was madethat the labor organization's contractual"80-Cent"provi-sion constitutes a so-called"union standards"clause, forreasons comparable with those herein discussed-the deci-sional rationale whereby such clauses have been sustainedwas summarized.The Board, therein,declared that:The validityof a unionstandardsclause lies in the factthat it removes the economic incentive to subcontractunit work to employers maintaining substandard con-ditions of employmentwhich enable such employers toperform thework at cheaper labor costs.By removal ofthe economic incentive,a union standards clause pro-tects and preservesunit work preciselyto the extentthat the economic incentive to subcontracting is thecompelling consideration.Under any unionstandardsclause, the signatory employerisnot restrained fromsubcontractingwork to employersin another bargain-ing unit coveredby similar wagecontractual provi-sions. Such subcontractsmay ofcourse be made forother than economic reasons;however,the fact thatsuch subcontracting is permitted does not detract fromthe fact thatthe object of suchclause is to preserve andprotect unitwork. Thiswas as true of the [ProtectiveWage Clause] as it is of the 80-cent clause.Accordingly, OPERATING ENGINEERS LOCAL NO. 12361we find that the existence of a multiplicity of bargain-ing units does not preclude the 80-cent clause fromfunctioning as a union standards clause as it was in-tended to do.Parallel reasoning, within my view, dictates validation withrespect to the challenged "delinquency" provisions herein.These provisions, likewise, remove a prime contractor's eco-nomic motivation to subcontract his unit work with othercontractors, whether within his bargaining unit or sepa-rately committed, who, despite their parallel commitment tomaintain regular trust fund contribution payments, havedefaulted with respect to that commitment and therebyhave made possible their performance of such work with"cheaper" labor costs. By removing the prime contractor'seconomic motivation, the provisions challenged hereinserve two primary purposes.First:They protect and pre-serve work-either for the prime contractor's employees orfor employees of some contributing contractor seeking asubcontract-precisely to the extent that the primecontractor's economic motivation for subcontracting mayhave been his compelling consideration.Secondly:Theyprotect and preserve the financial integrity and functionalcapability of fringe benefit programs contractually mandat-ed for the prime contractor's employees, which programscould, conceivably, be prejudiced should such prime con-tractors find themselves free to subcontract with delinquentfirms without restriction. The contractors governed by theseconsensual limitations have not been restrained from sub-contracting work with business entities within some sepa-rate bargaining unit, which are, likewise, committed tomake trust fund contributions, and reciprocally committedto forswear dealing with delinquent contributors or makegood their delinquencies, should such business entities be-come prime contractors. Rather, signatory contractors, pur-suant to these clauses, have accepted contractual restraintsand contingent liabilities, which concededly define and/orlimit their subcontract rights, primarily to protect and pre-serve negotiated fringe benefit programs for their respective"bargaining unit" workmen. Since the provisions chal-lenged herein serve the primary purpose noted, within eachseparate "bargaining unit" with respect to which their appli-cability has been stipulated, they must be considered per-missible"union standards" clauses; I so find.Whatever secondary consequences compliance with suchprovisions might generate when a prime contractor pro-ceeding consistently therewith ceases doing business with adelinquent subcontractor should be considered, within myview, purely incidental; such secondary results cannot, rea-sonably, be considered sufficiently significant to detractfrom the provisions' lawful primary purpose.5. Purported secondary boycott threatsGeneral Counsel's charge herein, with respect to Respon-dent Union's purported 8(b)(4)(ii)(B) violation, derives en-tirely from Respondent Union's supposed effort coercivelyto implement the contractual provisions which have, herein,been considered. Since I have, however, found that theseprovisions serve a statutorily permissible primary purpose,conduct consistent therewith-purportedly chargeable toRespondent Union herein-would necessarily have a pri-mary rather than secondary thrust. Such conduct would,therefore, merit characterization as lawful. With the provi-sions challenged herein found primary, and with conductconsistent therewith found lawful, no further considerationneed be given Respondent Union's secondary claim that itshould not, in any event, be held responsible for particularconduct directly chargeable to Trust Funds AdministratorMajich and counsel, undertaken purportedly in RespondentUnion's behalf. Should the Board, however, disagree withmy basic determination herein, some "side" comments re-garding the question of the trust funds' putative agencystatus-particularly within the specific context with whichthis case is concerned-may be warranted. General Coun-sel contendsthat the four trust funds with which we areconcerned-or, rather, their several boards of trustees con-sidered as a group-function generally as surrogates for theparties designating them, who likewise control their contin-ued tenure. SeeLocal 80, Sheet Metal Workers InternationalAssociation,AFL-CIO, et al. (Turner-Brooks, Inc.),161NLRB 229,233-234;Local 138, International Union of Oper-atingEngineers, AFL-CIO (J. J. Hagerty, Inc.),139 NLRB633, 637, enfd. 321 F.2d 130, 137 (C.A. 2, 1963); cf.Local140, Bedding; Curtain & Drapery Workers Union (The Eng-lander Company, Inc.),109 NLRB 326, 329;Raymond O.Lewis, et al.,144 NLRB 228, 232. However, such a conclu-sion-particularly with reference to the situation withwhich we are presently concerned, might well be consid-ered unreasonably simplistic. When reviewing the status ofbipartite boards of trustees, this Board has several timesheld that theirtrustee members,whether designated by con-cerned employers or labor organizations privy to some trustfund's formation, function as statutory "agents" with re-spect to both principals. In this case, however, we are deal-ing, realistically,with agents of the Southern CaliforniaBenefits Administration, Inc., more particularly the trustfunds administrator, together with that corporation's re-tained counsel; clearly, they-have been, and remain, subjectto direction by boards of trustees which must, necessarily,function pursuant to jointly reached decisions, though theirmembers, separately considered, may be responsible to dif-ferent principals. A determination, therefore, that Majichand his counsel-when they discharge their delegated re-sponsibilities with respect to the collection of delinquentcontributions-function as surrogates for a single principalrepresenting their funds' beneficiaries, solely, rather thanfor both their settlors and beneficiaries, could be consideredsomewhat strained. SeeAmerican Law Institute, Restatementof the Law, Second: Agency 2d,§ 1, Comment (b), pp. 8-9;§13,Comments (a)-(c), pp. 58-59; §14 B, Comments(a)-(c), (f), pp. 62-64; § 14 L (1), Comment (a), pp. 76-77.See, further, Seavey,Studies in Agency,"The Rationale ofAgency-the Relationship," pp. 75-76; 54 Am. Jur.Trusts§ 114. Compare John S. Welch and Hugh S. Wilson, "Ap-plying Traditional Principles of Trust Law to Union andManagement Representatives Administering Taft-HartleyTrusts,"Trusts and Estates,Vol. 111, No. 12 (December1972), pp. 954 ff., in this connection. Further, it should benoted that we are concerned herein with fund spokesmenwho have been dealing with a defined group of contractorscompassed within a larger group constituting their trustors 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDor settlors.Certainly,this Board could arguably determine,under these special circumstances,that Trust Funds Ad-ministratorMaych and retained counsel were representa-tives, and functioning on behalf of, both trustee groups; thattheywere discharging a fiduciaryduty or responsibility laidupon them by concededly bipartite boards of trustees, rath-er than pursuing some special objective singlemindedly dic-tated solelyby one of their ultimate principals, andcalculated to work toward a coprincipal's disadvantage. TheBoard could,in short, conclude reasonably that when trustfunds spokesmen seek to protect the solvency, integrity, andfunctionalcapacity oftheir funds, theydo so not on behalfof their trust'smultiple beneficiariessolely,but likewise forthe benefit of their trust's composite group of settlors. Andthe fact that their course of conduct may,inter aha,findthem telling a contractor(settlor)that his continued failureor refusal to remit contributions-whichhe is contractuallycommitted to make, eitherfor his ownworkers orfor those ofhis delinquent subcontractor-mightultimately subject himto so-called"job action"by representatives of his coveredemployees(beneficiaries)should not,therefore,dictate adetermination that such trust funds representatives havebeen functioning beyond the proper scope of their fiduciaryresponsibilities.Further, with Section 8(e)'s generally pros-criptive language found inapplicable herein, no present de-termination need be made regarding the applicability ornonapplicability of the designated section's constructionjobsite proviso.I shall recommend,therefore,that the pre-sent complaint be dismissed.CONCLUSIONS OF LAWI.The contractor members ofAGC, BIA, EGCA,Sukut-Coulson,and the various business entities collectively desig-nated as Urban Pacific herein are employers within themeaning of Section 2(2) of the Act, engaged in businessactivities which affect commerce within the meaning of Sec-tion 2(6) and(7) of the Act, as amended.2. InternationalUnionof Operating Engineers, LocalUnion No. 12, is a labor organization within the meaningof Section 2(5) of the Act, as amended.3.Respondent Union has not, as alleged in the com-plaint,engaged in unfair labor practices proscribed by Sec-tion 8(e) or 8(b)(4)(ii)(B)of the Act, as amended.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this case,and pursuantto Section 10(c) of the NationalLaborRelations Act, Ihereby issue the following recommended order:ORDERIIt is hereby ordered that the complaint herein be, and ithereby is, dismissed in its entirely.1 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board, and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposesIn the light of the foregoing findings of fact, and upon theentire record in this case, I make the following conclusionsof law: